Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are pending.
Election/Restriction
This application contains claims directed to the following patentably distinct species
Different species of modulators of calcium signaling,
Different species of modulators of microtubule dynamics,
Different species of modulators of chemokine signaling,
Different species of modulators of DNA replication
Different species of modulators of dopamine receptor signaling
Different species of modulators of cAMP signaling,
Different species of modulators of glucocorticosteroid signaling,
Different species of modulators purine nucleotide biosynthesis,
Different species of modulators of neurotransmitter transport,
Different species of small molecules,
Different types of methods.
The species are independent or distinct because the compounds within each species group are disparate in structure, function and/or chemical properties, and the methods encompass physiological pathways that are distinct in action and effect. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect:
-A single disclosed composition comprising a single species from 1)-10) below or a single combination of species 1)-10) below:
A single disclosed species of modulators of calcium signaling; for example, those recited in claims 5-6,
A single disclosed species of modulators of microtubule dynamics; for example, those recited in instant claim 8,
A single disclosed species of modulators of chemokine signaling; for example, tannic acid recited in instant claim 9,
A single disclosed species of modulators of DNA replication; for example, teniposide recited in instant claim 11,
A single disclosed species of modulators of dopamine receptor signaling; for example those recited in instant claim 13,
A single disclosed species of modulators of cAMP signaling; for example, those recited in instant claim 14,
A single disclosed species of modulators of glucocorticosteroid signaling; for example, those recited in instant claim 15,
A single disclosed species of modulators purine nucleotide biosynthesis; for example, mycophenolic acid recited in instant claim 17,
A single disclosed species of modulators of neurotransmitter transport; for example, maprotiline recited in instant claim 19,
A single species of small molecules; for example, those recited in Tables 1 and 2 in the instant specification, and 
-A single type of method, such as treating/preventing neurodegeneration, inhibiting microglial activation, or preventing/reducing the rate of demyelination and/or neuron injury, as recited in instant claims 1-3,
 a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-3 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason apply:  
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622